DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 5/20/2021 and 11/30/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Claim 19 is interpreted under 35 USC §112(f).

Double Patenting
8.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,019,602 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method for wireless communication at a base station, comprising: 
receiving an indication of a targeted user equipment (UE) capability, the targeted UE capability specified by a service provider for the delivery of broadcast or multicast content and associated with a radio interface between the base station and a UE;


configuring the radio interface based at least in part on the received indication of the targeted UE capability; and transmitting the broadcast or multicast content to the UE using the configured radio interface.
Patent, Claim 1:
A method for wireless communication at a base station, comprising: 
receiving, from a network node, a quality of service class indicator (QCI) for a user equipment (UE) specified by a service provider for the delivery of broadcast or multicast content; 
determining, based at least in part on the QCI, a targeted UE capability associated with a radio interface between the base station and the UE; 
configuring the radio interface based at least in part on the targeted UE capability; and transmitting the broadcast or multicast content to the UE using the configured radio interface.


Claims 2-20 of the Application are transparently found in claims 2-18 of the Patent with obvious word variations are also rejected.

Claim Rejections - 35 USC § 102
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.         Claims 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0317218 A1 to Li et al. (hereinafter “Li”).
            Regarding Claim 9, Li discloses a method for wireless communication at a user equipment (UE), comprising:
     receiving an indication of a targeted UE capability (Li: Figure 3 with [0134-0135] – base station receives UE capability information. See also [0161-0173] which describes various means for receiving the UE capability information. See also [0190] and [0201-0208].) for the delivery of broadcast or multicast content and associated with a radio interface between the UE and a base station (Li: [0068-0071] – “…the core network is configured to send, to the base station, a paging message that carries the capability information of the UE; and a specific implementation of obtaining the capability information of the user equipment (UE) by the base station is: the base station is configured to receive the paging message that is sent by the core network and that carries the capability information of the UE.” See also [0161], [0184], [0190] and [0196] – an interface of the base station to the UE is configured according to a data scheduling resource with respect to the obtained UE capability. See also [0155-0157] – capability includes multicast services at the UE.);
     identifying a supported capability of the UE (Li: [0068-0071] – “…the core network is configured to send, to the base station, a paging message that carries the capability information of the UE; and a specific implementation of obtaining the capability information of the user equipment (UE) by the base station is: the base station is configured to receive the paging message that is sent by the core network and that carries the capability information of the UE.” See also [0161], [0184], [0190] and [0196] – an interface of the base station to the UE is configured according to a data scheduling resource with respect to the obtained UE capability. See also [0155-0157] – capability includes multicast services at the UE.); and
     receiving broadcast or multicast content using the radio interface based at least in part on the identified supported capability of the UE and on the targeted UE capability (Suggested by Li in at least [0155-0157] – the UE may also determine that it will or not will not accept a multicast service even when the base station is configured to transmit the service or provide resources for the service. Examiner notes supported and targeted UE capabilities are indiscernible with respect to interpretation and prior art rejection purposes.).
             Regarding Claim 15, Li discloses the method of claim 9, wherein receiving the indication of the targeted UE capability comprises receiving the indication of the targeted UE capability in a transmission formatted based at least in part on a minimum supported capability of the UE (Interpreted to correspond to the minimum type of information used to identify the terminal capability such as described by Li in at least [0049], particular to UE category and subscriber profile, in addition to radio capability which assists in identifying a format for communication. See also [0190].).
             Regarding Claim 16, Li discloses the method of claim 9, wherein the targeted UE capability comprises a maximum supported capability of the UE targeted by a service provider (Li: [0190] – UE capability information includes a UE aggregate maximum bit rate.), or a minimum supported capability of the UE targeted by a service provider, or an actual supported capability of the UE targeted by the service provider, or a combination thereof.                                      

Claim Rejections - 35 USC § 103
13.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.         Claims 1, 4-6, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of United States Patent Application Publication 2017/0164372 A1 to Gupta et al. (hereinafter “Gupta”).
          Regarding Claim 1, Li discloses a method for wireless communication at a base station, comprising: 
     receiving an indication of a targeted user equipment (UE) capability (Li: Figure 3 with [0134-0135] – base station receives UE capability information. See also [0161-0173] which describes various means for receiving the UE capability information. See also [0190] and [0201-0208].), the targeted UE capability…for the delivery of broadcast or multicast content and associated with a radio interface between the base station and a UE (Li: [0068-0071] – “…the core network is configured to send, to the base station, a paging message that carries the capability information of the UE; and a specific implementation of obtaining the capability information of the user equipment (UE) by the base station is: the base station is configured to receive the paging message that is sent by the core network and that carries the capability information of the UE.” See also [0161], [0184], [0190] and [0196] – an interface of the base station to the UE is configured according to a data scheduling resource with respect to the obtained UE capability. See also [0155-0157] – capability includes multicast services at the UE.);
     configuring the radio interface based at least in part on the received indication of the targeted UE capability (Li: [0068] – “…the base station is configured to: obtain capability information of the UE,…and allocate a data scheduling resource to the UE according to the capability information of the UE.” See also [0190-0196].); and
     transmitting the broadcast or multicast content to the UE using the configured radio interface (Suggested by Li in at least [0155-0157] – the UE may also determine that it will or not will not accept a multicast service even when the base station is configured to transmit the service or provide resources for the service.).
            Although Li does disclose the capabilities of the UE are received at the base station, and that the base station configures an interface for scheduled resources based on said capabilities, Li does not expressly disclose that the capabilities are specified by a service provider.
            However, this function of multicast/broadcast is not new or novel in the presence of Gupta. Gupta also is concerned with allocating resources for broadcast and multicast content in a communication system (Gupta: [0004]). A user equipment is required to have the capability to receive a multicast service and to have the capability to switch from broadcast to unicast, or vice versa, wherein a Broadcast Multicast Service Center provides a notification of a said service from the core network to an eNB via a gateway (Gupta: [0022], [0026], and [0028-0030]). Gupta discloses a core network providing a service to one or more user equipments that are operable to support that service. See also [0041-0042].
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Li in view of the method according to Gupta to include the provision of services based on multicast/broadcast/unicast abilities of a content network and a user equipment for the reasons of properly allocating spectrum resources according to broadcast services.
            Regarding Claim 4, the combination of Li and Gupta discloses the method of claim 1, wherein Li further discloses [further comprising] receiving, from a network node, a category of the UE (Li: [0049] – UE capability information includes a UE category.), the indication of the targeted UE capability comprising the category (Li: [0049] – UE capability information includes a UE category. See also [0136-0137] and [0156-0157].).
            Regarding Claim 5, the combination of Li and Gupta discloses the method of claim 4, wherein Gupta further discloses the network node comprises a broadcast multicast service center (BMSC), or a multimedia broadcast multicast service (MBMS) gateway, or a combination thereof (Gupta: [0022] – “FIG. 1 shows standard 3GPP defined nodes, operator maintained nodes or repositories that may be utilized in the telecommunications network, and a new node BTAS 101, which interfaces with the Broadcast Multicast Service Center (BMSC) node 103 to initiate and terminate broadcast operations over interface 118.  The BMSC node 103 facilitates delivery of broadcast content through the Multimedia Broadcast Multicast Services gateway (MBMS GW) 105, which supplies eNodeB(s) 107 over user plane interface M1 with user packets for broadcast.  Control information is supplied from Mobility Management Entity (MME) 109.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Li in view of the method according to Gupta to include key elements of a content network and a user equipment for the reasons of properly allocating spectrum resources according to broadcast services.
            Regarding Claim 6, the combination Li and Gupta discloses the method of claim 1, wherein Li further discloses configuring the radio interface based at least in part on the received indication of the targeted UE capability comprises determining a maximum bandwidth, or a maximum transport block size (Li: [0023] and [0136-0137] – a transport block size is considered as part of the UE capability information for purposed allocating resources. See also [0156].), or a combination thereof to be used to transmit the broadcast or multicast content.

             Regarding Claim 11, Li discloses the method of claim 9, but does not expressly disclose wherein the indication of the targeted UE capability is received from a service provider.
            However, Gupta discloses wherein the indication of the targeted UE capability is received from a service provider (Gupta also is concerned with allocating resources for broadcast and multicast content in a communication system (Gupta: [0004]). A user equipment is required to have the capability to receive a multicast service and to have the capability to switch from broadcast to unicast, or vice versa, wherein a Broadcast Multicast Service Center provides a notification of a said service from the core network to an eNB via a gateway (Gupta: [0022], [0026], and [0028-0030]). Gupta discloses a core network providing a service to one or more user equipments that are operable to support that service. See also [0041-0042].). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Li in view of the method according to Gupta to include the provision of services based on multicast/broadcast/unicast abilities of a content network and a user equipment for the reasons of properly allocating spectrum resources according to broadcast services.

            Claim 19, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Examiner notes both Li and Gupta provide for the means to perform the method in at least the citations from claim 1. Examiner notes means for receiving and transmitting may be further implemented by a receiver/transceiver along with an algorithm for receiving capability information (Li: Figure 2 and above claim 1 citations), and means for configuring the interface is disclosed at least by the citations described above with respect to claim 1.                         

18.         Claims 2, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Gupta, and further in view of United States Patent Application Publication 2019/0364492 A1 to Azizi et al. (hereinafter “Azizi”), claiming benefit to and fully-supported by provisionally-filed application number 62/440501, filed December 30, 2016.  
            Regarding Claim 2, the combination of Li and Gupta discloses the method of claim 1, but does not explicitly disclose wherein the indication of the targeted UE capability comprises a quality of service (QoS) class identifier (QCI).
            However, signaling either QoS requirements of the bearer(s) to which the UE is utilizing or the QoS capabilities of the UE cannot be considered new or novel in the presence of Azizi. Azizi is similarly concerned with the ability of user terminals, in a communication system, to receive multicast signals, broadcast signals, or both (Azizi: [0450], [1710], and [1831]). Azizi discloses an indication of the targeted UE capability comprises a quality of service (QoS) class identifier (QCI) (Azizi: [1229] – a QCI may be utilized to identify a bearer QoS as well as a user terminal QoS, via QCI, to particularly indicate a priority of a user (a capability).).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of the combination in view of the method of Azizi to include QCI for user capabilities for the reasons of readily identifying a particular quality of service for a user that yields an optimal subscription service per classification level versus a bearer classification level.
            Regarding Claim 8, the combination of Li and Gupta discloses the method of claim 1, but the combination does not specifically disclose
     transmitting UE reports to a network node; and
     receiving an updated indication of a targeted UE capability from the network node, the radio interface modified based at least in part on the updated targeted UE capability. 
             However, Azizi discloses transmitting UE reports to a network node (Azizi: [0663-0666] – corresponds to a network node receiving power class reports in real-time (current power class reports) from a terminal.), and receiving an updated indication of a targeted UE capability from the network node (Azizi: [0663-0666] – as previously indicated as a “current” power class report.), the radio interface modified based at least in part on the updated targeted UE capability (Azizi: [0667-0669] - corresponds to keeping the same or changing the PDCCH resource as reconfiguring a scheduling setting at a network access node based on the current power class report.).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of the combination in view of the method of Azizi to include updated capability reporting and interface modification for the reasons of increasing power efficiencies at a terminal. 
             Claim 20, dependent upon claim 19 rejected above with respect to Li in view of Gupta, recites similar features as claim 2 and is therefore rejected upon the same grounds as claim 2 having been rejected in view of Azizi. Examiner notes the motivation to combine is similar to the rejection of claim 2. Please see above rejection to claim 2.

19.         Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Azizi.
            Regarding Claim 10, Li discloses the method of claim 9, but does not explicitly disclose wherein the indication of the targeted UE capability comprises a quality of service (QoS) class identifier (QCI).
            However, signaling either QoS requirements of the bearer(s) to which the UE is utilizing or the QoS capabilities of the UE cannot be considered new or novel in the presence of Azizi. Azizi is similarly concerned with the ability of user terminals, in a communication system, to receive multicast signals, broadcast signals, or both (Azizi: [0450], [1710], and [1831]). Azizi discloses an indication of the targeted UE capability comprises a quality of service (QoS) class identifier (QCI) (Azizi: [1229] – a QCI may be utilized to identify a bearer QoS as well as a user terminal QoS, via QCI, to particularly indicate a priority of a user (a capability).).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Li in view of the method of Azizi to include QCI for user capabilities for the reasons of readily identifying a particular quality of service for a user that yields an optimal subscription service per classification level versus a bearer classification level.
             Regarding Claim 18, Li discloses the method of claim 9, but does not expressly disclose further comprising transmitting a report indicating successful receipt of the broadcast or multicast content.
            Aziz does suggest transmitting a report indicating successful receipt of the broadcast or multicast content (Azizi: [1520] – ACK/NACK scheme is utilized between transmitters and receivers to report successful or unsuccessful (respectively) reception of transmitted data. Azizi further discloses the “data” mat correspond to multicast or broadcast data in at least [0450], [1710], and [1831].
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Li in view of the method of Azizi to include ACK/NACK signaling for the reasons of reducing computation costs in quickly determining the need for retransmission.

20.         Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li, Gupta, and Azizi, and further in view of United States Patent Application Publication 2013/0083661 A1 to Gupta et al. (hereinafter “Gupta2”).
            Regarding Claim 3, the combination of Li, Gupta, and Azizi discloses the method of claim 2, but does not expressly disclose identifying a mapping between the QCI and a maximum bandwidth, or a maximum transport block size, or a combination thereof; and configuring the radio interface based at least in part on the identified mapping.
            However, configuring a radio interface based on a combination of a QCI and a maximum bandwidth cannot be considered new or novel in the presence of Gupta2. Gupta2 is similarly concerned with communicating data to a particular user in a radio communication system (Gupta2: [0002]). Gupta2 discloses identifying a mapping between the QCI and a maximum bandwidth (Gupta2: [0081-0082] – Table 1 shows a QCI with a flow bit rate indication for indicating the (maximum) allocated bandwidth per flow.), or a maximum transport block size, or a combination thereof; and 
     configuring the radio interface based at least in part on the identified mapping (Gupta2: [0083] – the QCI, bandwidth, and bearer type are all considered in determining offloading (switching) from one bearer to another (WLAN->WWAN or WWAN->WLAN). See also [0032] and [0062] describing the WLAN and WWAN bearers are linked to respective interfaces.).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of the combination in view of the method of Gupta2 to include QCI and bandwidth mappings for the reasons of “significantly increas[ing] the efficiency of wireless devices in their use of the available spectrum” (Gupta2: [0003]).
            Although Li does not specifically disclose a QCI or a mapping of a QCI with a transport block size, Li discloses other capability information that are mapped with a transport block size (Li: [0023] and [0136-0137]). Examiner therefore notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of the combination to include a maximum transport block size (TBS) to be mapped to a plurality of UE capability information, for example QCI, since Li discloses a plurality of mappings. These types of mappings benefit the method by properly allocating scheduling resources, particular to the emerging field of Internet of Things (IoT, see Li at [0004]). 

21.         Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and Gupta, and further in view of United States Patent Application Publication 2018/0145839 A1 to Lee et al. (hereinafter “Lee”) claiming benefit to and fully-supported by provisionally-filed application number 62/425014, filed November 21, 2016.
            Regarding Claim 13, Li discloses the method of claim 9, but does not expressly disclose wherein receiving the indication of the targeted UE capability comprises receiving the indication of the targeted UE capability in one or more of a single cell multipoint control channel (SC-MCCH), a user service description, or a system information block.
            However, Lee discloses receiving the indication of the targeted UE capability comprises receiving the indication of the targeted UE capability (multicast or broadcast information associated with group of devices) in one or more of a single cell multipoint control channel (SC-MCCH) (Lee: [0007] – “The method may include transmitting a system information block (SIB) indicating a configuration to receive a single-cell multicast control channel (SC-MCCH) for single cell point to multipoint (SCPTM) communication, identifying broadcast or multicast data associated with a group of devices which receive at least one evolved multimedia broadcast multicast service (eMBMS) service on a single cell multicast traffic channel (SC-MTCH) of the SCPTM communication…”), a user service description (Lee: [0032] – “Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for receiving the broadcast or multicast data during a first SC-MCCH modification period based at least in part on the USD.”), or a system information block (Lee: [0007] – “The method may include transmitting a system information block (SIB) indicating a configuration to receive a single-cell multicast control channel (SC-MCCH) for single cell point to multipoint (SCPTM) communication, identifying broadcast or multicast data associated with a group of devices which receive at least one evolved multimedia broadcast multicast service (eMBMS) service on a single cell multicast traffic channel (SC-MTCH) of the SCPTM communication…”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Li in view of the method of Lee to include a variety of protocols to signal terminal capability for multicast or broadcast for the reasons of reducing complex configurations for traditional techniques in order to receive multicast content (Lee: [0004]).
            Regarding Claim 14, the combination of Li and Lee discloses the method of claim 13, wherein Lee further discloses [further comprising]:
     determining the UE capability based at least in part on the SC-MCCH (Lee: [0007] – “The method may include transmitting a system information block (SIB) indicating a configuration to receive a single-cell multicast control channel (SC-MCCH) for single cell point to multipoint (SCPTM) communication, identifying broadcast or multicast data associated with a group of devices which receive at least one evolved multimedia broadcast multicast service (eMBMS) service on a single cell multicast traffic channel (SC-MTCH) of the SCPTM communication…”); and
     monitoring for a downlink control information (DCI) format based at least in part on the determined UE capability (Lee: [0094] – “In some examples, base station 105-a may transmit a direction indication information (DII) message to UE 115-a or UE 115-b. The DII message may be configured based on a category of UE 115-a and UE 115-b. For example, the DII message may be a DCI N2 message based on UE 115-a or UE 115-b categorized as CAT-NB1.” See also [0128].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Li in view of the method of Lee to include a variety of protocols to signal terminal capability for multicast or broadcast for the reasons of reducing complex configurations for traditional techniques in order to receive multicast content (Lee: [0004]).
            Regarding Claim 17, Li discloses the method of claim 9, but does not expressly disclose further comprising transmitting, by the UE, a request for content to a content provider, the request for content including a category of the UE, wherein the received indication of the targeted UE capability is based at least in part on the category of the UE.
            However, Lee discloses transmitting, by the UE, a request for content to a content provider (Lee: [0077-0079] – corresponds to an application server receiving a request for broadcast or multicast service from a user terminal via a base station.), the request for content including a category of the UE (Lee: [0077-0079] – the requesting device may be an IoT device, and the IoT device may include sub-categories of IoT devices.), wherein the received indication of the targeted UE capability is based at least in part on the category of the UE (Lee: [0077-0079] – the UE receives and transmits data according to a particular frequency and content requested. See also [0080-0086].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method Li in view of the method of Lee to include the provision of content in view of a UE category (grouping UEs by category) for the reasons of reducing complex configurations for traditional techniques in order to receive multicast content (Lee: [0004]).

Allowable Subject Matter
22.         Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

24.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 8, 2022